Citation Nr: 1600070	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-19 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from February 1968 to February 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In August 2015, he appointed the American Legion as his representative.  The Veteran subsequently changed his representative back to the Disabled American Veterans in October 2015.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

A claim for entitlement to a total disability rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that a November 2015 rating decision granted TDIU effective from September 7, 2013.  The Veteran has not submitted a notice of disagreement with this rating decision, and the appeal period has not yet expired.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration at this time.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  VBMS contains a November 2015 VA examination, and Virtual VA includes VA treatment records dated from March 2014 to November 2015.  These documents were not reviewed by the RO in the April 2014 statement of the case (SOC).  However, in December 2015, the Veteran submitted a waiver of the RO's initial consideration of the relevant evidence.  38 C.F.R. § 20.1304(c).
FINDINGS OF FACT

1.  Prior to February 20, 2014, the Veteran's PTSD with depressive disorder NOS has been productive of occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.

2.  On and after February 20, 2014, and resolving all doubt in favor of the Veteran, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to February 20, 2014, the criteria for an increased disability rating in excess of 50 percent for PTSD with depressive disorder NOS are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  On and after February 20, 2014, the criteria for a disability rating of 70 percent, but no higher, for PTSD with depressive disorder NOS are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the increased rating claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The record shows that the Veteran's claim was filed as a fully-developed claim (FDC).  A claim submitted in a FDC status limits the need for further development of the claim by VA.  When filing a FDC, a veteran is to submit all evidence that is relevant and pertinent to his/her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran of what evidence is required to substantiate a claim for service connection and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim submitted by the veteran satisfies the duty to notify.

In October 2012, the Veteran submitted a partial VA Form 21-526EZ.  Although the notice portion of the fully developed claim is not present in the claims file, it is presumed that this notice was attached to the form.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (noting absent clear evidence to the contrary, there is a presumption of regularity that attends administrative functions of the government, to include the Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (applying the presumption of administrative regularity to RO procedures).  This notice was received prior to the initial decision on that claim in May 2013.  Therefore, the timing requirement of this notice as set forth in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) has been met.  Neither the Veteran, nor his representative, has either alleged, or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all relevant, identified, and available post-service treatment records.  During the period on appeal, the Veteran was medically evaluated in conjunction with his claim in November 2012 and November 2015.  The examiners considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be adequate to make a determination on the claim, as they addressed the Veteran's symptoms in relation to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in November 2015.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the October 2015 hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on October 4, 2012.  Therefore, the period for consideration on appeal began on October 4, 2011, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD with depressive disorder NOS has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

In October 2011, a VA treatment record stated that the Veteran's suicide risk was minimal.  He later stated in November 2011 that he had never attempted suicide, and he did not currently have thoughts or a plan related to harming himself.  In April 2012, the Veteran reported that in the past year, he had an alcoholic drink monthly or less, and at those times, 1 to 2 drinks.  He denied ever having 6 or more drinks in the past year.  A subsequent June 2012 VA treatment record stated that the Veteran had an irritable mood and in August 2012, the Veteran yelled when he was unable to be seen in the emergency room.  Another August 2012 VA treatment record noted that the Veteran drank 5 cans of beer a day.

A month later in September 2012, a VA treatment record noted that the Veteran was alert and oriented with a stable mental status.  The Veteran's general anxiety had increased as a result of stressors such as working more often, a skin rash, his wife's upcoming hip surgery, and trying to install a stove.  He was reportedly cutting back on his alcohol consumption.

The Veteran was provided with a VA examination to evaluate his PTSD with depressive disorder NOS in November 2012.  During the examination, he displayed rapid and pressured speech.  The examiner noted that the Veteran had difficulty concentrating and mild memory loss.  The Veteran also had a restricted range of affect and a feeling of detachment or estrangement from others.  He regularly experienced high anxiety, and he suffered from panic attacks 2 to 3 times a week.  He stated that he always felt "wound up," and he frequently felt overwhelmed.  Furthermore, feelings of anxiety often led to stomach distress.  The Veteran additionally suffered from a depressed mood.  On a daily basis, the Veteran experienced thoughts and memories related to Vietnam, and he had nightmares about Vietnam approximately 3 times a week.  The Veteran had recurrent and distressing recollections involving Vietnam, including images, thoughts, or perceptions.  The examiner also noted that the Veteran could act or feel as if the traumatic event were recurring.  In addition, exposure to internal or external cues related to the traumatic event led to intense psychological distress.  

The Veteran also reported that he was very irritable with verbal outbursts, rage, and anger.  He found it hard to restrain these feelings and he had little patience.  The Veteran described apologizing for his brusque behavior to others.  In addition, the examination report noted that he experienced hypervigilance and an exaggerated startle response.  While the Veteran engaged in heavy alcohol use after Vietnam, he presently limited his alcohol consumption to a few beers a few times a week, and he described his current alcohol use as moderate.  However, the Veteran estimated that 5 to 6 times in the past year, he had consumed too much alcohol.  The Veteran did use marijuana on a daily basis in the evenings to reduce his anxiety.

For more than 20 years, the Veteran had engaged in seasonal employment as a truck driver.  This position occupied him for 6 months out of the year and he reported collecting unemployment during the remaining months.  The Veteran informed the examiner that he had less patience for sustained work and found it difficult to maintain the accompanying routine.  The Veteran asserted that he was able to interact well with coworkers and customers in the workplace.  He described himself as a "people person" in this setting.  In terms of personal relationships, the Veteran had been married to his wife for more than 40 years.  He informed the examiner that they did everything together and were "best friends plus."  The examiner also noted that the Veteran had a very good relationship with his two adult daughters, and he maintained frequent contact in-person and telephone with them.  Outside of his family, the Veteran sometimes rode a motorcycle with one individual and he had occasional contact with former coworkers.  However, the Veteran reported having no close friends.  Despite this fact, the examiner indicated that the Veteran was content with the state of his social interactions as he preferred to limit his recreational socialization.  The Veteran's recreational activities included motorcycle rides; almost daily walks in the woods with his dogs; working on his car, motorcycle, and projects in his basement; watching educational television; and occasionally dining out with his wife.

The examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner deemed him competent to manage his financial affairs.  The GAF score was 55.  The examiner explained that the symptoms of depressed mood and negative thoughts were attributable to the Veteran's depression.  The examiner found that the following were not present:  flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment or abstract thinking; gross impairment in thought process or communication; obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; and difficulty in adapting to stressful circumstances, including work.  

Following this examination, a January 2013 VA treatment record documented the Veteran's report that he was having a higher level of anxiety with no apparent cause.  However, he had a stable mental status and a minimal risk of suicide.  On February 4, 2014, the Veteran expressed concern about his medical problems, including his skin rash, right leg status-post surgery, and his left bicep.  He had a minimal risk of suicide and his mental status appeared to be within normal limits.  

On February 20, 2014, the Veteran was alert and oriented times three.  His mood and affect were pleasant and appropriate.  There was no apparent distress.  The Veteran reported that as result of the severity of his skin disorder and his efforts to increase his disability benefits, he had become very anxious over the past month.  This feeling prompted him to engage in heavy alcohol use, a practice that involved beer and more than two shots of liquor daily.  However, he had stopped drinking entirely two weeks before the visit.  The Veteran still felt anxious, but not depressed.  The record also noted that the Veteran had experienced suicidal thoughts one week before the visit.  He was able to work past these feelings with meditation and family support.  He denied having any current suicidal ideations.

A VA treatment record from July 2014 stated that the Veteran's affect was fairly pleasant, but mildly tense and somewhat constricted.  His mood was somewhat dysphoric and irritable.  His thoughts were coherent and logical.  The Veteran had good insight and no evidence of psychosis.  The record described the Veteran's appearance as somewhat overweight with neatly groomed hair.  The record noted that the Veteran's condition was complicated by several physical problems, such as his status-post rupture of a quadriceps tendon, and a recent exacerbation of his skin disorder.  The Veteran had also been out of work since the previous October on worker's compensation.  The record indicated that his worker's compensation was related to the rupture of his quadriceps tendon.  Furthermore, he anticipated being unable to work for 9 months after a knee surgery scheduled for September 2014.  The Veteran additionally reported that due to his difficulties dealing with other customers and staff, he was unsure if wanted to return to his job.  

The July 2014 record noted that the Veteran's irritability had increased.  He reported yelling, snapping, and cursing.  The Veteran's physical and motivational limitations made it difficult to occupy his time at home.  He released stress by throwing objects and shooting a pellet gun at chipmunks in his yard.  He denied homicidal or suicidal ideation.  He reportedly found Olanzapine to be calming, but he desired an increase in the dosage.  The assessment stated that the Veteran had an exacerbation of his PTSD-related mood disorder with superimposed mild major depression due to physical problems and being on leave from work. 

In September 2014, the Veteran's mental status was stable and his suicide risk was minimal.  He reported that he had become more depressed while taking Paxil for two and a half weeks, but his mood improved after he discontinued this medication.   Later in February 2015, a VA treatment record noted that he drank 3 to 4 alcoholic drinks a day 4 or more times a week.  He denied ever having more than 6 drinks over the past year.  The Veteran's suicide risk was low in May 2015.  A subsequent June 2015 VA treatment record stated that the Veteran was learning how to better manage his PSTD symptoms, especially his anxiety and irritability.  However, the record also noted that his employment history as a truck driver included the Veteran leaving work due to anxiety as well as conflicts with supervisors and customers.

During the October 2015 Board hearing, the Veteran reported that he was nearly always suffering from an upset stomach.  See October 2015 Board Hearing Transcript (Tr.), Page 6.  He described having anxiety attacks and testified that when he went to a place such as gun show, he became so overwhelmed that he would leave.  See Tr., Page 6.  In addition to situations, the Veteran testified that troubling thoughts could trigger an anxiety attack.  See Tr., Page 10.  The Veteran stated that his anxiety affected the severity of his skin disorder.  See Tr., Page 6.  He described road rage, lack of patience for dealing with crowds, and becoming easily angered.  See Tr., Page 5-6.  He also reported crying without reason.  See Tr., Page 6.

In November 2015, the Veteran underwent another VA.  The Veteran exhibited normal speech and linear thoughts.  He was alert and fully oriented with no concentration problems.  However, the Veteran did report that the last time he was at work, he experienced problems with his concentration and focus while completing routine tasks.  Although the examiner noted mild memory loss, the Veteran's long and short term memory appeared to be grossly intact.  He had fair insight and judgment.  The examiner did not find evidence of hallucinations, delusions, or a thought disorder.  The Veteran was casually groomed and the examiner noted that he was cooperative with a developed rapport.  The Veteran described his mood as anxious and irritable.

The examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that his wife had passed away in October 2015.  Before that time, she had been the Veteran's main source of social support.  Since the loss of his wife, the Veteran had isolated himself socially.  He limited his communications with his adult daughters and sister to the telephone.  The Veteran informed the examiner that he was quick-tempered and experienced general difficulty around other people.  In addition, the Veteran now reported that he had a difficult time working with others as a result of his irritability, anger, short temper, panic attacks, and trouble with short and long term memory.  He also found it difficult to accept criticism from his employer.  The Veteran had stopped working in April 2013.  The examiner noted that during the discussion of the Veteran's late wife, the Veteran was anxious and tearful.

The Veteran asserted that he experienced increased symptoms of depression and anxiety.  In addition to his interpersonal difficulties, the Veteran had trouble making decisions and dealing with problems.  The Veteran had primarily slept during the day before he lost his wife.  Since that time, he reported waking up in the middle of night and having problems falling back asleep.  At most, he experienced 6 hours of interrupted sleep.  He had nightmares 3 to 4 times a week.  Certain cues and smells frequently led to flashbacks.  The Veteran's previously reported stomach problems related to stress and anxiety occurred on a daily basis.  The examination report also noted that the Veteran's panic attacks had increased in frequency to a daily occurrence.  The Veteran reported having ongoing, chronic suicidal ideation without a current plan or intent.  He informed the examiner that he had experienced suicidal thoughts in the last three years.  These thoughts occurred infrequently.  He coped with these thoughts by going on walks and seeking support from his daughters and sister.  However, the Veteran described imaging a scenario for his death.  In addition, the Veteran reported that when he was alone, he drove erratically and wrecked a few cars.  The Veteran also reported that he had been involved in public arguments with others in locations such as the grocery store, but had not engaged in any physical altercations and did not have homicidal ideations.  According to the Veteran, he had stopped drinking alcohol approximately 12 to 18 months before the examination.  He additionally reported using marijuana less frequently as he now smoked marijuana 3 times a week.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

A later November 2015 VA treatment record noted that the Veteran was doing ok despite the recent loss of his wife.  The record added that the Veteran had given up alcohol many years ago.  The assessment stated that the Veteran was experiencing bereavement as well as obesity.  The next day, a weight management note documented the Veteran's report that he experienced too much stress, general unhappiness, depression, anxiety problems or nervousness, and PTSD.  The record stated that emotional problems could lead to weight gain.  According to the record, the Veteran had indicated that loneliness or loss of a loved one contributed to his being overweight.

Analysis

The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms during the period prior to February 20, 2014 do not warrant a rating in excess of 50 percent.

As stated above, a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

The evidence during this period does not demonstrate occupational and social impairment with deficiencies in most areas.  First, the evidence does not demonstrate an inability to establish and maintain effective relationships.  The Veteran reported experiencing relationship difficulties during this period, including a lack of close friends.  Despite this fact, the Veteran had a good relationship with his wife of more than 40 years.  He also maintained a good relationship with his daughters.  The Veteran had positive interactions with coworkers and customers at work.  Thus, the evidence from this period does not reflect that the Veteran had an inability to establish and maintain effective relationships.

Second, prior to February 20, 2014, the Veteran denied having suicidal ideation, and the VA treatment records from this period stated that he had a minimal risk of suicide.  The November 2012 VA examiner found that there were no obsessional rituals and the Veteran did not report this behavior.  The record also does not reflect that the Veteran neglected his personal appearance and hygiene during this period.  In addition, the November 2012 VA examiner did not find that the Veteran was spatially disoriented.  The Board notes that the November 2012 VA examiner described the Veteran's speech as rapid and pressured.  However, the examiner did not mark that the Veteran had speech that was intermittently illogical, obscure, or irrelevant.

In addition, while it is clear from the November 2012 VA examination and other clinical records that the Veteran suffered from depression and panic attacks more than once a week, the record does not suggest that this depression or panic was near continuous and affected his ability to function independently, appropriately, and effectively.  The Veteran was able to engage in recreational activities that included walking his dogs and dining out with his wife.  He had also maintained his employment for more than two decades.  Regarding the symptom of difficulty adapting to stressful circumstances, the Board acknowledges the Veteran's reports of anxiety and an associated stomach complaint.  However, although the November 2012 VA examiner noted the Veteran's anxiety, the examiner found that the Veteran did not experience difficulty adapting to stressful circumstances, including work or a worklike setting.  

In addition, the Board notes that the VA treatment records from this period as well as the November 2012 VA examination described the Veteran's irritability.  However, it does not appear from the record that this irritability ever escalated to violence.  The November 2012 VA examiner also did not find that the Veteran had impaired impulse control.  The Board also notes that the Veteran's GAF score during this period was 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, this score does not necessitate the assignment of a 70 percent rating.  Additionally, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the VA examiner's explanations are the most probative evidence of the Veteran's psychological symptomatology.

For the foregoing reasons, the Board finds that the rating criteria for the next higher 70 percent disability evaluation have not been met at any point during the period prior to February 20, 2014.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

For the period on and after February 20, 2014, the Board finds that a 70 percent rating, but no higher, should be granted.  The February 20, 2014 VA treatment record is the first available documentation of suicidal ideation.  He reported that he been working to move past these thoughts as soon as one week before the appointment.  Moreover, when the Veteran reported suicidal ideation to the November 2015 VA examiner, the examiner stated that he had been experiencing these thoughts for the past three years.  Thus, while the Veteran denied current suicidal ideation at the time of the February 20, 2014 visit, the November 2015 VA examination indicates that these feelings did not resolve and were ongoing.  

In addition, the February 20, 2014 record marked the beginning of a series of records indicating that the Veteran had difficulty in adapting to stressful circumstances.  At this time, the Veteran reported that he had engaged in a period alcohol abuse when faced with the stressful circumstances of his skin disorder and disability claims.  Later in July 2014, a VA treatment record described the Veteran's difficulty adapting to the stress of his physical limitations and time away from work.  The Veteran's reacted to the stress by throwing objects and shooting a pellet gun at chipmunks.  This type of impaired impulse control is also evident in the report from the November 2015 VA examination that the Veteran drove erratically and wrecked cars.  In addition, the Veteran testified during the October 2015 Board hearing that certain thoughts and situations could lead to an anxiety attack.  See Tr., Page 6, 10.  The November 2015 VA examiner further reported that the Veteran experienced panic attacks on a daily basis.  This evidence shows that at least by the time of the October 2015 Board hearing, the Veteran was suffering from near-continuous panic that affected his ability to function, independently, appropriately, and effectively.

The Veteran displayed some, but not all, symptoms listed as examples under the 70 percent rating criteria.  Resolving all doubt in favor of the Veteran, the Boards finds that the overall level of impairment during this period is best reflected by a disability rating of 70 percent.

A 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

The evidence of record from this period has consistently described the Veteran as alert and oriented.  In addition, the VA treatment records and November 2015 VA examination did not suggest that the Veteran had any issue related to personal hygiene.  During the November 2015 VA examination, the Veteran was noted to have linear thoughts in addition to fair insight and judgment.  The November 2015 VA examiner specifically stated that there was no evidence of a thought disorder.  In addition, the examiner determined that there was no evidence of hallucinations or delusions.  The examiner noted that the Veteran's speech was normal, and the Veteran demonstrated a developed rapport.  

The Board notes that the Veteran reported trouble with his short and long term memory during the November 2015 VA examination.  However, while the November 2015 VA examiner determined that the Veteran had mild memory loss, the Veteran's short and long term memory appeared to be grossly intact.  Thus, neither this VA examination nor the other treatment records from this period reflect memory loss so severe that the Veteran forgot the names of close relatives, his occupation, or own name.  Moreover, the November 2015 VA examiner found the Veteran capable of managing his financial affairs.

At the time of the November 2015 VA examination, the Veteran denied having any current thoughts of suicide and he reported that he experienced suicidal thoughts and plans infrequently.  In addition, although the Veteran told the examiner that he had public fights with other people during the November 2015 VA examination, he denied having physical altercations.  The Board also notes that the record has consistently stated that the Veteran lacks homicidal ideation.  See July 2014 VA treatment record; November 2015 VA examination.  This evidence does not suggest that the Veteran is in persistent danger of hurting himself or others.  Affording the Veteran all reasonable doubt, the lay and medical evidence of record does not support the assignment of a 100 percent evaluation.

For each of these periods, the Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, mild memory loss, and irritability with anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD with depressive disorder NOS.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating in excess of 50 percent for PTSD with depressive disorder NOS for the period prior to February 20, 2014 is denied.

Entitlement to a disability rating of 70 percent, but no more, for PTSD with depressive disorder NOS effective from February 20, 2014 is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


